USCA4 Appeal: 22-6892      Doc: 7         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6892


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CLAUDE SLOAN,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00004-JPJ-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Claude Sloan, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6892      Doc: 7        Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Claude Sloan appeals the district court’s order denying his motion for production

        of documents pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552. On

        appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

        34(b). Because Sloan’s informal brief does not challenge the basis for the district court’s

        disposition of this motion, he has forfeited appellate review of the court’s order. See

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2